                                                                         1   Andrew P. Holland/Bar No. 224737
                                                                             aholland@thoits.com
                                                                         2   Dinah X. Ortiz/Bar No. 273556
                                                                             dortiz@thoits.com                           NOTE CHANGES MADE
                                                                         3   THOITS LAW                                  BY THE COURT
                                                                             A Professional Corporation
                                                                         4   400 Main Street, Suite 250
                                                                             Los Altos, California 94022                  JS-6
                                                                         5   Telephone: (650) 327-4200
                                                                             Facsimile: (650) 325-5572
                                                                         6
                                                                             Attorneys for Defendant
                                                                         7   Alo, LLC
                                                                         8

                                                                         9                           UNITED STATES DISTRICT COURT
                                                                        10                         CENTRAL DISTRICT OF CALIFORNIA
                                                                        11                                WESTERN DIVISION
                                                                        12
                                          Los Altos, California 94022
                                          400 Main Street, Suite 250
             A PROFESSIONAL CORPORATION




                                                                        13   BRIAN WHITAKER,                       No. 2:19-cv-03312 RGK (GJSx)
                                                (650) 327-4200
THOITS LAW




                                                                        14                  Plaintiff,              XXXXXXX JUDGMENT
                                                                                                                   [PROPOSED]
                                                                        15   v.
                                                                        16   Alo, LLC, a California Limited
                                                                             Liability Company; and DOES
                                                                        17   1-10,
                                                                        18                  Defendant.
                                                                        19
                                                                        20

                                                                        21

                                                                        22

                                                                        23

                                                                        24

                                                                        25

                                                                        26

                                                                        27

                                                                        28

                                                                             10965.001/1388503v1                     1
                                                                                                         [PROPOSED] JUDGMENT
                                                                         1          Plaintiff Brian Whitaker (“Mr. Whitaker”) brought the present action against
                                                                         2   Defendant ALO, LLC (“ALO”) alleging a violation of the Americans with
                                                                         3   Disabilities Act (“ADA”) and the California Unruh Act.
                                                                         4          This Court previously declined to exercise supplemental jurisdiction and
                                                                         5   dismissed Plaintiff’s Unruh Act claim. (Dkt. 24.) Plaintiff Whitaker moved for
                                                                         6   summary judgment on the remaining ADA claim on February 6, 2020. (Dkt. 28.)
                                                                         7   On March 17, 2020, this Court issued a written Order (Dkt. 35) denying Plaintiff’s
                                                                         8   motion for summary judgment and ruling in favor of ALO on Plaintiff’s ADA claim
                                                                         9   and dismissing it sua sponte.
                                                                        10          The issues in this matter having been fully heard and a written Order having
                                                                        11   been duly rendered, the Court hereby directs that judgement by entered as follows:
                                                                        12          IT IS HEREBY ORDERED, ADJUGED, AND DEGREED THAT:
                                          Los Altos, California 94022
                                          400 Main Street, Suite 250
             A PROFESSIONAL CORPORATION




                                                                        13          1.      XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
                                                                                            Plaintiff Whitaker shall have and recover nothing on his claims against
                                                (650) 327-4200
THOITS LAW




                                                                        14   XXXXXXXXX
                                                                             Defendant ALO.
                                                                        15          2.      Judgment is entered in favor of Defendant ALO and against Plaintiff
                                                                        16   Whitaker. Defendant ALO is the prevailing party in this action.
                                                                        17          3.      XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
                                                                                            Pursuant to Federal Rule of Civil Procedure 54(d)(1) and Local Rules
                                                                        18   XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
                                                                             54-2 and 54-3, Defendant ALO is entitled to recover its costs incurred in this action.
                                                                        19          4.      XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
                                                                                            Any request by Defendant ALO for an award of attorneys’ fees and
                                                                        20   XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
                                                                             related nontaxable expenses under Federal Rule of Civil Procedure 54(d)(2) shall be
                                                                        21   XXXXXXXXXXXXXXXXXXX
                                                                             made pursuant to Local Rule 54-7.
                                                                        22
                                                                                     March 30
                                                                             Dated: _______________, 2020
                                                                        23

                                                                        24

                                                                        25
                                                                                                                By
                                                                        26                                           THE HONORABLE R. GARY KLAUSNER
                                                                        27                                             UNITED STATES DISTRICT JUDGE

                                                                        28

                                                                             10965.001/1388503v1                       2
                                                                                                           [PROPOSED] JUDGMENT
